

116 HR 896 IH: Fairness in Political Advertising Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 896IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Ms. Kaptur (for herself, Ms. Norton, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to require radio and television broadcasters to provide
			 free broadcasting time for political advertising, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness in Political Advertising Act of 2019. 2.Allocation to political candidates of free broadcast time for political advertising (a)Condition of license renewalSection 309(h) of the Communications Act of 1934 (47 U.S.C. 309(h)) is amended by inserting before the period at the end the following: ; and (4) every television broadcast station license issued under this Act shall be subject to the free broadcast time obligations imposed by section 315(c).
 (b)Free time obligationsSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended— (1)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; and
 (2)by inserting after subsection (b) the following new subsection:  (c) (1)Each licensee for a television broadcasting station shall annually make available free broadcast time for political advertising in accordance with the requirements of this subsection. The Commission shall not renew the license of any licensee who substantially fails or refuses to comply with the requirements of this subsection, but such licensee shall not be subject to any other sanction or remedy for such failure or refusal.
 (2)A licensee subject to this subsection shall allot free broadcast time to each qualified political candidate in accordance with the following standards:
 (A)Such licensee shall allot an equal amount, but not less than 2 hours, of free broadcast time each even-numbered year to each qualified political candidate in a statewide or national election. In the case of a television station whose market does not encompass all of a congressional district, such licensee may apportion to each qualified candidate from such district a fraction of such 2 hours that is equal to the fraction of such district’s population that resides within such market, as determined in accordance with regulations prescribed by the Commission.
 (B)The free broadcast time allotted to any candidate under subparagraph (A) shall be composed of units of varying lengths of not more than 5 minutes nor less than 10 seconds, as determined by negotiation between such candidate and the licensee.
 (C)The broadcast time allotted by any licensee shall be allotted so that— (i)at least one-half is broadcast during the hours of 7:00 p.m. to 10:00 p.m.;
 (ii)during any election year, at least two-thirds is broadcast during the 2 months immediately preceding election day and at least one-half is broadcast during the 3 weeks immediately preceding election day;
 (iii)each qualified candidate is allotted free broadcast time that is comparable, by time of day and day of week, to the time allotted to other qualified candidates for the same office; and
 (iv)no broadcaster shall allot more than 41/2 hours per week of free broadcast time for political advertising and, if the amount of time required to be allotted by this paragraph would exceed 41/2 hours, the time required to be allotted each qualified candidate shall be reduced proportionately.
 (D)The broadcast time shall be used solely for programming consisting of unedited segments in which the candidate speaks directly to the camera.
 (3)A candidate shall be treated as a qualified political candidate for purposes of paragraph (2)(A) if the candidate’s party, in the most recent statewide or national election, received more than 2 percent of the total number of votes.
 (4)A licensee allots free broadcast time as required by this subsection by broadcasting statements without remuneration or compensation in any form, whether by public or private funds, tax deduction or credit, or otherwise.
 (5)Nothing in this subsection, and no use of free broadcast time allotted under this subsection, shall be construed to restrict or otherwise affect the purchase of advertising time under subsection (b) of this section..
 3.Cable broadcasting of political advertisingSection 611 of the Communications Act of 1934 (47 U.S.C. 531) is amended— (1)by redesignating subsection (f) as subsection (g); and
 (2)by inserting after subsection (e) the following new subsection:  (f)A cable operator shall annually make available free cable time for political advertising in accordance with the requirements of regulations prescribed by the Commission. Such regulations shall, to the extent practicable, require each such cable operator to provide such free cable time in the same amounts and manner, to the same eligible political candidates, and subject to the same conditions as free broadcast time is required to be provided by television broadcast station licensees under section 315(c). No franchise authority shall renew the franchise of any cable operator that fails to comply with such regulations, but such operator shall not be subject to any other sanction or remedy for such failure or refusal..
			